Colt, J.
The plaintiff denies the legality of the tax assessed by the defendant society for the year 1870 upon the pew which he claims to own. He insists that under the action of the parish in 1859, had for the purpose of enabling it to tax the pews under the provisions of the statute, his application then made for the *149purchase of his pew by the society, so long at least as the purchase remained incomplete, prevented the society from acquiring any right to tax that pew. Gen. Sts. <?. 30, §§ 39, 40.
Assuming, without deciding, that the proceedings of 1859 were legally effective in accomplishing the end proposed, as claimed by the plaintiff, yet there are reasons disclosed in the case at bar which preclude him from having the relief he seeks. As the option is with the pewholder to compel the parish to purchase, so it is in his option, after application has been made and proceedings towards a purchase commenced, to abandon those proceedings and continue his ownership of the property. For more than ten years the plaintiff took no steps by application, either to the parish or to the appraisers, to cause the purchase of his pew to be completed. No attempt was made to agree upon new appraisers. No default is shown on the part of the parish. The parish never exercised any ownership over the pew, or interfered with the possession of the plaintiff, who with his family has occupied it from time to time since his application. There is abundant evidence in this of the plaintiff’s intention to abandon his application and continue the ownership of the pew, subject, of course, to all future taxation.
The tax of 1870 is therefore legal, whether we rely on the proceedings of 1869, or those of 1859, for the authority of the society to impose it.
The question of the jurisdiction of this court as a court of equity over this case was no6 argued and is not passed upon.

Bill dismissed, with costs.